DETAILED ACTION

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Please amend Claim 1 as follows:

A touch sensing device comprising: a first electrode provided in a first region on  a first substrate; a first wiring provided in a second region and connected to the first electrode in the first region on the first substrate; a protective film covering the first electrode and the first wiring; a resin insulated layer provided in the first region on the protective film; a second insulated layer provided in the second region on the protective film; and a cover plate provided on the resin insulated layer and the second insulated layer, wherein a permittivity of the resin insulated layer is higher than a permittivity of the second insulated layer, the resin insulated layer is arranged so as to overlap the first region, and so as not to overlap the second region, the first electrode is arranged between the resin insulated layer and the first substrate, and an adhesive force of the protective film to the first substrate is larger than an adhesive force of the resin insulated layer to the protective film.

Claim 3 as follows:

A touch sensing device comprising: a first electrode provided in a first region on  a first substrate; 2Attorney Docket No.: 880645-0008-US02 Application No.: 17/004,063Patent a first wiring provided in a second region and connected to the first electrode in the first region on the first substrate; a protective film covering the first electrode and the first wiring; a resin insulated layer provided in the first region on the protective film; an air layer provided in the second region on the protective film; and a cover plate provided on the resin insulated layer and the air layer  , wherein a permittivity of the resin insulated layer is higher than a permittivity of the air layer, the resin insulated layer is arranged so as to overlap the first region, and so as not to overlap the second region, the first electrode does not overlap the air layer in a plan view, the first electrode is arranged between the resin insulated layer and the first substrate, and an adhesive force of the protective film to the first substrate is larger than an adhesive force of the resin insulated layer to the protective film.


Allowable Subject Matter
2.	Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination, fails to teach, disclose or render obvious, “a touch sensing device comprising: a first electrode provided in a first region on a first substrate; a first wiring provided in a second region and connected to the first electrode in the first wherein a permittivity of the resin insulated layer is higher than a permittivity of the second insulated layer, the resin insulated layer is arranged so as to overlap the first region, and so as not to overlap the second region, the first electrode is arranged between the resin insulated layer and the first substrate, and an adhesive force of the protective film to the first substrate is larger than an adhesive force of the resin insulated layer to the protective film” in combination with the other claimed limitations set forth in independent claim 1.
The prior art of record alone or in combination, fails to teach, disclose or render obvious, “a touch sensing device comprising: a first electrode provided in a first region on a first substrate; 2Attorney Docket No.: 880645-0008-US02 Application No.: 17/004,063Patent a first wiring provided in a second region and connected to the first electrode in the first region on the first substrate; a protective film covering the first electrode and the first wiring; a resin insulated layer provided in the first region on the protective film; an air layer provided in the second region on the protective film; and a cover plate provided on the resin insulated layer and the air layer , wherein a permittivity of the resin insulated layer is higher than a permittivity of the air layer, the resin insulated layer is arranged so as to overlap the first region, and so as not to overlap the second region, the first electrode does not overlap the air layer in a plan view, the first electrode is arranged between the resin insulated layer and the first substrate, and an adhesive force of the protective film to the first substrate is larger than .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/AMEN W BOGALE/Examiner, Art Unit 2628         

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628